Case 2:19-cv-13282-VAR-RSW ECF No. 23, PageID.576 Filed 02/18/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

Thomas Buffa,
                                                  CASE NUMBER: 19-13282
                     Plaintiff,                   HONORABLE VICTORIA A. ROBERTS
                                                  MAGISTRATE JUDGE WHALEN
v.

Commissioner of Social Security,

                     Defendant.
                                            /

              ORDER ADOPTING REPORT AND RECOMMENDATION

      On January 25, 2021, Magistrate Judge Whalen issued a Report and

Recommendation [Doc. 22], recommending that Defendant’s Motion for Summary

Judgement be [Doc. 18] be DENIED and Plaintiff’s Motion for Summary Judgment [Doc.

14] be GRANTED and the case be remanded to the administrative level for further

proceedings. Neither party filed objections within the fourteen day period pursuant to

Fed.R.Civ.P 72(b) and 28 U.S.C. § 636(b)(1). Accordingly, the Court adopts the Report

and Recommendation.

      Defendant’s motion is DENIED and Plaintiff’s motion is GRANTED. Judgment of

Remand will enter.

      ORDERED.

                                          s/ Victoria A. Roberts
                                         Victoria A. Roberts
                                         United States District Judge

Dated: February 18, 2021
